Case 4:18-cv-10427-LVP-EAS ECF No. 28-4, PageID.542 Filed 04/25/19 Page 1 of 1




                           INDEX OF EXHIBITS


EXHIBIT “A”       AFFIDAVIT OF ERIC CARTHAN

EXHIBIT “B”       DEPOSITION TRANSCRIPT OF TRACY MORENO

EXHIBIT “C”       DEPOSITION TRANSCRIPT OF LEDA REED


                                    Respectfully submitted,

                                    /s/ Crystal B. Olmstead
                                    CRYSTAL B. OLMSTEAD (P69202)
                                    City of Detroit Legal Department
                                    Attorney for Defendants
